IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 30, 2008
                                     No. 07-51389
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




MARTHA H. JACKSON,

                                                  Plaintiff-Appellant,
v.

PETE GEREN,
Secretary of the Army,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:06-CV-242




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Martha Jackson appeals a summary judgment entered on her claim of re-
taliation and on discrimination on account of race, sex, age, and religion. The

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-51389

district court entered a lengthy and convincing Memorandum Opinion and Order
explaining why Jackson’s suit has no merit. We affirm, essentially for the rea-
sons given by that court.
      As the district court explained, plaintiff alleges “fourteen factually [dis-
crete] occasions where she claims her civil rights were violated.” Some of those
events, as the district court explained, do not constitute adverse employment
actions. One incidentSSa twelve-day suspensionSSis an adverse action but, as
the district court reasoned, there were legitimate, non-discriminatory reasons.
      One incident deserves special mention. Jackson asserts that a lieutenant
colonel uttered an extremely offensive and unacceptable racial epithet in refer-
ence to her. Although that conduct was reprehensible, Jackson has presented
no evidence that the lieutenant colonel in question had authority over the em-
ployment decisions that Jackson questions or that the remark was in any way
related to those employment actions.
      In sum, Jackson has made no showing that any of the myriad actions com-
plained of resulted from discriminatory or retaliatory animus. The district court
has shown why summary judgment is amply justified.
      AFFIRMED.